Title: To Thomas Jefferson from Alexander Wolcott, 18 August 1803
From: Wolcott, Alexander
To: Jefferson, Thomas


          
            
              Sir
            
            Middletown 18. Augt. 1803
          
          The Office of Collector of the district of New Having being, by the death of Mr Bishop, now vacant, I take the liberty of expressing my opinion that the appointment of his son Abraham Bishop to the office, would be as gratifying, I believe more so, to the people of this state, than the appointment of any other man.
          I am with perfect respect Sir your Obedt. Servt.
        